DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 10/24/2022 has been entered.

Status of the Claims
Claims 1, 11 and 16 have been amended and claim 21 have been added.  Claims 1-6, 8-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajpathak et al. (US 2019/0130028).

Regarding claims 1, 11 and 16, Rajpathak teaches a method, a system and a computer readable storage medium comprising: 
identifying a seed electronic document including natural language text describing an issue with a complex system ([0112]-[0113]); 
creating a synthesized document for the seed electronic document ([0023], [0312], F17) by: removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule ([0112], [0117], [0159]); 
identifying a first set of terms included in the natural language text that map to terminology identified in a data dictionary ([0106]); 
extracting, using a machine learning model ([0013], [0015], [0247]), term-order data based on locations of the first set of terms in the natural language text, wherein the term- order data identify how the first set of terms interact with one another to affect a semantic meaning of the natural language text ([0056]-[0067], [0170]-[0201]); 
assigning, using the machine learning model, a weight to at least one term ([0125] as in identifying critical terms, [0139], [0202], [0283]-[0284], [0294], [0302]) in the first set of terms based on a physical area of the complex system associated with the issue ([0102], [0114]-[0115], [0168] “relate product components (e.g., vehicle parts) to respective terms or phrases describing common issues with the component”, wherein the vehicle parts inherently identify a physical area of the complex system, as clearly shown in [0303], [0307]); and 
including the first set of terms, the term-order data, and the assigned weight in the synthesized document ([0297]-[0307]); 
generating an index structure from the identified first set of terms in the seed document, wherein the index structure identifies the first set of terms and corresponding semantic meanings of the terms in one or more searchable layers of the index structure ([0122], [0126], [0251], [0301], [0373]); 
identifying, from a corpus of historic electronic documents a first set of historic electronic documents that are related to the seed electronic document using a two-tiered query, wherein a first tier query comprises information specific to the seed document  and a second tier query comprises the term- order data included in the synthesized document (F11 see first tier “Extract Feature Terms” followed by second tier “Extracted customer observables”, [0055], [0202], [0209], [0373]) as a search feature for the first set of historic electronic documents to match against ([0316], [0321], [0328], [0375]); and 
outputting at least a portion of the first set of historic electronic documents ([0379]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajpathak et al. (US 2019/0130028) in view of Sumita et al. (US 5,907,841), in view of Dobrynin et al. (US 2019/0205322) and in further view of ZHU et al. (US 2019/0205384).

Regarding claims 1, Rajpathak teaches a method, comprising: 
identifying a seed (see NOTE) electronic document including natural language text describing an issue with a complex system ([0112]-[0113]); 
creating a synthesized document for the seed electronic document ([0023], [0312], F17) by: removing a portion of the seed electronic document that is determined to satisfy a predefined filtering rule ([0112], [0117], [0159]); 
identifying a first set of terms included in the natural language text that map to terminology identified in a data dictionary ([0106]); 
extracting, using a machine learning model ([0013], [0015], [0247]), term-order data based on locations of the first set of terms in the natural language text, wherein the term- order data identify how the first set of terms interact with one another to affect a semantic meaning of the natural language text ([0056]-[0067], [0170]-[0201]); 
assigning, using the machine learning model, a weight to at least one term ([0125] as in identifying critical terms, [0139], [0202], [0283]-[0284], [0294], [0302]) in the first set of terms based on a physical area of the complex system associated with the issue ([0102], [0114]-[0115], [0168] “relate product components (e.g., vehicle parts) to respective terms or phrases describing common issues with the component”, wherein the vehicle parts inherently identify a physical area of the complex system, as clearly shown in [0303], [0307]); and 
including the first set of terms, the term-order data, and the assigned weight in the synthesized document ([0297]-[0307]); 
generating an index structure from the identified first set of terms in the seed document, wherein the index structure identifies the first set of terms and corresponding semantic meanings of the terms in one or more searchable layers of the index structure ([0122], [0126], [0251], [0301], [0373])(see NOTE I); 
identifying, from a corpus of historic electronic documents a first set of historic electronic documents that are related to the seed electronic document using a two-tiered query, wherein a first tier query comprises information specific to the seed document  and a second tier query comprises the term- order data included in the synthesized document (F11 see first tier “Extract Feature Terms” followed by second tier “Extracted customer observables”, [0055], [0202], [0209], [0373]) as a search feature for the first set of historic electronic documents to match against ([0316], [0321], [0328], [0375]) (see NOTE II); and 
outputting at least a portion of the first set of historic electronic documents ([0379]).

NOTE, Rajpathak “unstructured verbatim describing a subject product and one or more issues of the product” (C1), which construed to be analogous to the claimed seed document.  However, if Rajpathak doesn’t explicitly teach a seed electronic document, Dobrynin teaches the same [0011], [0087], [0089].  
Further NOTE that Dobrynin explicitly teach creating a synthesized document in [0010], [0042].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include a seed electronic as disclosed by Dobrynin.  Doing so would improve efficiencies in natural language processing (Dobrynin [0011]).

NOTE I Rajpathak doesn’t explicitly teach “an index structure … identifies … semantic meanings”.  Instead, Rajpathak teaches “a master-ontology module or database” [0097], “having one structure or taxonomy” [0102] with “theStartindex, theEndindex” ([0200]), “The position of a correctly identified part term(s) in a sentence---e.g., its start and end index- is captured” [0247], [0251].   Therefore, it is reasonable to conclude that the ontology structure that comprise index position of the terms is analogous to the claimed “index structure”.  
Rajpathak further teaches that the ontology having a taxonomy which “provide better understanding of where the problem resides in the vehicle system, sub system” [0123].  Given that semantics is a logic concerned with meaning, then ontology with indexed terms that provides understanding of the problem is analogous to the “an index structure … identifies … semantic meanings”, which is evidenced by paragraphs [0301], [0373] which identifies semantically similar terms and signatures.
However, if Rajpathak doesn’t explicitly teach  “an index structure … identifies … semantic meanings”, Sumita discloses the same in C20L19-20, 31-36, 56-61.
Analogously Dobrynin discloses “an index structure … identifies … semantic meanings” ([0011], [0042]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include an index structure that identifies a semantic meanings as disclosed by Sumita or Dobrynin.  Doing so would help detecting a desired document from a large number of documents easily and accurately in which the user can make a judgement concerning the appropriateness of the detection result quickly efficiencies in natural language processing (Sumita Abstract).

Further, if Rajpathak doesn’t explicitly teach term-order data based on locations of the first set of terms in the natural language text, wherein the term- order data identify how the first set of terms interact with one another to affect a semantic meaning of the natural language text, 
Sumita discloses the same in C28L34-37, C30L5-40, F45, 47, C22L32-38, 40-45, C23L27-28, C27L62-65, C37L5-15, C38L20-35, C42L54-58).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include order as disclosed by either Sumita.  Doing so would improve a relevance in text processing.

However, if Rajpathak doesn’t explicitly teach a first set of terms included in the natural language text that map to terminology identified in a data dictionary, Sumita discloses the same in (C22L24-28, C24L34-37, C27L4-12, C36L45-52).
However, if Rajpathak doesn’t explicitly teach, Sumita discloses identifying, from a corpus of historic electronic documents (C26L54-55), a first set of historic electronic documents that are related to the seed electronic document using the term-order data included in the synthesized document as a search feature for the first set of historic electronic documents to match against (C26L55-62, C30L34-42, C3744-48); and outputting at least a portion of the first set of historic electronic documents (C23L1-12, C20L21-24).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include a data dictionary and searchable historic documents as disclosed by Sumita.  Doing so would  help user to comprehend the relative relationships among the data (Sumita C2L26-27).

NOTE II However, if Rajpathak doesn’t explicitly teach using a two-tiered query, wherein a first tier query comprises information specific to the seed document  and a second tier query comprises the term- order data included in the synthesized document, ZHU discloses the same in F7, [0039], [0062]-[0063].
Further, ZHU alternatively teaches term-order data based on locations ([0040], [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include a two-tiered query as disclosed by ZHU.  Doing so would improve accuracy, and satisfy user demands (ZHU [0024]).

Claims 11 and 16 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 12 and 17, Rajpathak as modified teaches the method, the system and the medium, wherein synthesizing the seed electronic document further comprises categorizing terms included in the first set of terms (Rajpathak [0097], [0100], Sumita C37L5-15, 21-26, C36L42-44); and 
wherein extracting the term-order data includes determining relationships between the terms based on categories assigned to the terms and a relative order of the terms in the natural language text  (Rajpathak [0097], [0270], Sumita C27L62-65, C30L5-10, 22-42, C32L38-42).

Regarding claim 3, Rajpathak as modified teaches the method of claim 2, wherein the terms are categorized into one or more of the categories, and wherein the categories include: 
locational terms; temporal terms; part identity terms; standard identity terms; issue subject terms; solution identity terms; action predicate terms; and modifier terms (Rajpathak [0259]-[0267], Sumita C28L34-37).

Regarding claim 6, Rajpathak as modified teaches the method of claim 1, further comprising: 
identifying a second set of terms included in the natural language text that map to a predefined format matching rule (Rajpathak [0375]); and including the second set of terms in the synthesized document, wherein extracting the term-order data is further based on locations of the second set of terms in the natural language text (Rajpathak [0303], [0307]).

Regarding claims 8, 14 and 19, Rajpathak as modified teaches the method, the system and the medium, further comprising: 
ranking the first set of historic electronic documents for display on a requesting device based on a relevancy score assigned according to the term-order data (Rajpathak [0097], [0252], [0331], [0335]).

Regarding claims 10, 15 and 20, Rajpathak as modified teaches the method, the system and the medium, wherein identifying the first set of historic electronic documents that are related to the seed electronic document further comprises: 
clustering the historic electronic documents based on historic term-order data associated with the historic electronic documents (Dobrynin [0090]-[0092]); 
determining which clusters of the historic electronic documents the seed electronic document belongs to based on the term-order data (Dobrynin [0090]-[0092]); and 
categorizing the historic electronic documents that belong to the clusters that the seed electronic document is determined to belong to as match electronic documents to the seed electronic document, wherein match electronic documents are determined to be related to the seed electronic document (Dobrynin [0090]-[0092]).

Claims 4, 8-9, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajpathak as modified and in further view of Isensee (US 2014/0280087).

Regarding claims 4, 13 and 18, Rajpathak as modified does not explicitly teach, however Isensee discloses the method, the system and the medium, further comprising: 
in response to receiving user selection of a given historic electronic document of the first set of historic electronic documents, updating the machine learning model used to extract the term- order data based on the user selection (Isensee [0072]-[0073], [0095]-[0096], [0102]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to update the machine learning model as disclosed by Isensee.  Doing so would improve the results using automated training mechanisms and providing correlation and alternative question generation mechanisms during runtime execution (Isensee [0045]).

Regarding claims 8, 14 and 19, Rajpathak as modified teaches the method, the system and the medium, further comprising: 
ranking the first set of historic electronic documents for display on a requesting device based on a relevancy score assigned according to the term-order data (Isensee [0032]-[0033], [0057], [0071], [0084]).

Regarding claim 9, Rajpathak as modified teaches the method of claim 8, further comprising: ranking a second set of historic electronic documents for display (Isensee [0065], [0071])  on the requesting device in combination with the first set of historic electronic documents (Isensee [0032]) based on a relevancy score assigned according to the term-order data (Isensee [0033], [0057], [0084], [0105]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajpathak as modified and in further view of Shreve (US 2003/0154071).

Regarding claim 5, Rajpathak as modified teaches the method of claim 1, further comprising: 
analyzing the historic electronic documents (Rajpathak [0316], [0321], [0328], [0373]); identifying an additional term included in the historic electronic documents at a predefined frequency of use (Rajpathak [0294]-[0295], Dobrynin [0085], [0091], [0094], ZHU F7); and adding the additional term
Rajpathak doesn’t explicitly teach, however Shreve discloses adding the additional term to the terminology stored in the data dictionary ([0064], [0068], [0120] [0127]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rajpathak to include add additional terms as disclosed by Shreve.  Doing so would improve the efficacy of computer-assisted translation (Shreve [0001]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajpathak as modified and in further view of Patton et al. (US 9,256,649).

Regarding claim 21, Rajpathak as modified does not explicitly teach, however Patton discloses method of claim 1, wherein identifying, from the corpus of historic electronic documents, the first set of historic electronic documents further comprises: 
rejecting historic documents from the first set of historic electronic documents that include the first set of terms and have associated term-order data that fall below a relevancy threshold for the term-order data (C6L1-38, C7L39-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rajpathak to reject historic documents as disclosed by Patton.  Doing so would advantageously strike a balance between providing a reasonable number of documents for the user to review (too many documents is cumbersome), providing a degree of variety in the outputted documents (so that all of the documents aren't related to only a narrow subject), yet maintaining the accuracy of the recommended documents (Patton C8L60-65).
NOTE in analogous art Sennhauser et al. (US 10,474,700) likewise discloses claim 21 in C10:19-41.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rajpathak to reject historic documents as disclosed by Sennhauser.  Doing so would help efficiently navigate through the information available (Sennhauser C1L55-56).

Response to Arguments
Applicant's arguments, filed 10/24/2022, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	December 19, 2022